Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58, classified in C12N 15/66.
2. Claims 34-54, drawn to a composition at least one nucleic acid encoding SEQ ID NO:59, classified in C12N 15/66.
3. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:60, classified in C12N 15/66.
4. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:61, classified in C12N 15/66.
5. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:61, classified in C12N 15/66.
6. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:63, classified in C12N 15/66.
7. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:59, classified in C12N 15/66.
8. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:90, classified in C12N 15/66.
s 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:60, classified in C12N 15/66.
10. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:61, classified in C12N 15/66.
11. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:59, and one nucleic acid encoding SEQ ID NO:60, classified in C12N 15/66.
12. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:59, and one nucleic acid encoding SEQ ID NO:61, classified in C12N 15/66.
12. Claims 34-54, drawn to a composition comprising at least one nucleic acid encoding SEQ ID NO:58 and one nucleic acid sequence encoding SEQ ID NO:59, and one nucleic acid encoding SEQ ID NO:90 and one nucleic acid encoding SEQ ID NO:61, classified in C12N 15/66.
Etc. For purposes of brevity, all hundreds and hundreds of sequences embraced within the scope of these claims are not spelled out.
In addition to inventions listed as 1-12 above, each invention is independently directed to one of the following inventions:
A) the invention of Group 1, comprising one of respective nucleic acids encoding any of SEQ ID NO:58-92.

C) the invention of Group 1, comprising 3 of respective nucleic acids encoding any of SEQ ID NO:58-92.
Etc. 
Again, for purposes of brevity, all list of nucleic acids encoding various numbers of various nucleic acids and combinations thereof, embraced within the scope of the claims, are not spelled out. 
The inventions are independent or distinct, each from the other because:
Each invention is directed to a product of a separate structure and function.
Applicant is advised that the reply to this requirement to be complete must include (i) a simultaneous election of one invention from Groups 1-12 and one invention from Groups A-C to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656